UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 UNITED STATES OF AMERICA,

        v.                                                     16-CR-156

 JAMES H. BESS, JR.,                                           DECISION AND ORDER

            Defendant.
___________________________________


       1. On October 4, 2018, the defendant, James H. Bess, Jr., pleaded guilty to

Count 1 of the indictment charging a violation of Title 21, United States Code, Section

841(a)(1) (possession with intent to distribute 5 grams or more of methamphetamine).

Docket Item 6.

       2.     On October 4, 2018, the Honorable Michael J. Roemer, United States

Magistrate Judge, filed a Report & Recommendation recommending that the

defendant’s plea of guilty be accepted and that the defendant be adjudged guilty.

Docket Item 68.

       3. This Court has not received objections to the Report & Recommendation in

accordance with Title 28, United States Code, Section 636(b)(1), and Rule 59(b) of the

Federal Rules of Criminal Procedure, and the time to object now has expired.

       4. This Court has carefully reviewed de novo Judge Roemer’s

Report & Recommendation (docket item 68), the plea agreement (docket item 66), the

indictment (docket item 6), a transcript of the digital FTR recording of the plea

proceeding (docket item 70), and the applicable law. This Court finds no legal or factual

error in Judge Roemer’s Report & Recommendation and therefore adopts Judge
Roemer’s recommendation that the defendant’s plea of guilty be accepted and that the

defendant be adjudged guilty of Count 1 of the indictment.

         IT IS HEREBY ORDERED that this Court adopts Judge Roemer’s October 4,

2018 Report & Recommendation, Docket Item 68, in its entirety, including the

authorities cited and the reasons given therein, and it is further

         ORDERED that the Court accepts the defendant’s plea of guilty and defers

acceptance of the plea agreement pursuant to Sentencing Guidelines Section 6B1.1(c),

and the defendant, James H. Bess, Jr., is now adjudged guilty under Title 21, United

States Code, Section 841(a)(1).



         SO ORDERED.

Dated:         November 16, 2018
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
